EXHIBIT AC
            *PREMIUM-EXCLUSIVE* Is Joanna Gaines remodeling Jennifer Lopez new house in Malibu? - set number BGUS_1504621 - 79 images




                              The Library's catalogs are currently affected by performance issues.
                            Staff are investigating the problem. We apologize for any inconvenience
                                                           to our users.


                                  Holp         So;,rch         Hl1tory          Tltlo1          Start Owr



 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = *PREMIUM-
 EXCLUSIVE* Is Joanna Gaines remodeling Jennifer Lopez new house in
 Search Results: Displaying 1 of 1 entries




               *PREMIUM-EXCLUSIVE* Is Joanna Gaines remodeling Jennifer Lopez new house in...

               Type of Work: Visual Material
 Registration Number / Date: VA0002146401 / 2019-04-05
            Application Title: *PREMIUM-EXCLUSIVE* Is Joanna Gaines remodeling Jennifer Lopez new house in
                               Malibu? - set number BGUS_1504621 - 79 images
                        Title: *PREMIUM-EXCLUSIVE* Is Joanna Gaines remodeling Jennifer Lopez new house in
                               Malibu? - set number BGUS_1504621 - 79 images. [Group registration of published
                               photographs. 79 photographs. 2019-03-04 to 2019-03-04]
                  Description: 79 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-03-04 to 2019-03-04
  Nation of First Publication: United States
  Authorship on Application: Leonardo Dobner; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in March 2019 (79 photographs): 19355595, 19355596, 19355597, 19355598,
                               19355599, 19355600, 19355601, 19355602, 19355603, 19355604, 19355605, 19355606,
                               19355607, 19355608, 19355609, 19355610, 19355611, 19355612, 19355613, 19355614,
                               19355615, 19355616, 19355617, 19355618, 19355619, 19355620, 19355621, 19355622,
                               19355623, 19355624, 19355625, 19355626, 19355627, 19355628, 19355629, 19355630,
                               19355631, 19355632, 19355633, 19355634, 19355635, 19355636, 19355637, 19355638,
                               19355639, 19355640, 19355641, 19355642, 19355643, 19355644, 19355645, 19355646,
                               19355647, 19355648, 19355649, 19355650, 19355651, 19355652, 19355653, 19355654,
                               19355655, 19355656, 19355657, 19355658, 19355659, 19355660, 19355661, 19355662,
                               19355663, 19355664, 19355665, 19355666, 19355667, 19355668, 19355669, 19355670,
                               19355671, 19355672, 19355673
                         Names: Dobner, Leonardo
                                BackGrid USA, Inc.

2019-04-12 09:00:05                                                                                                                Page 1 of 2
           *PREMIUM-EXCLUSIVE* Is Joanna Gaines remodeling Jennifer Lopez new house in Malibu? - set number BGUS_1504621 - 79 images




                                                Save, Print and Email (Help Page)

                                                        I
                        Select Download Format Full Record                  .:] Format for Print/Save

                        Enter your email address: I                                                      ,_Email
                                                                                                            _J

                                             Help Search History Titles Start Over

Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-04-12 09:00:05                                                                                                               Page 2 of 2
